DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office Action for serial number 17/080,591, Eye Dropper Grip With Mirror, filed on October 26, 2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 11, “the release” should be changed to -- a release --.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-10, 11-12, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 203075216 (2013.07.24) in view of CN 203954185 (2014.11.26).
Regarding claims 1, and 11, CN ‘216 discloses a dropper mount assembly (Figs. 1-3), comprising: a base plate (11, 12); a pair of prongs (14- divided annular clamps) coupled to the base plate, the pair of prongs being joined at a proximate end, the pair of prongs being planar to each other and curved so as to be separated at a distal end, the curve creates a void between the distal end and the proximate end; a mirror (2) coupled to a face of the base plate; wherein the mirror is configured to adjust in position relative to the pair of prongs.  CN ‘216 doesn’t exactly disclose wherein a pair of pongs separated from each other at a distal end.  Nevertheless, CN ‘185 discloses a pair of prongs coupled to the mirror base plate and separated from each other at a distal end.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of prongs of CN ‘216 with the separated pair of prongs because one would have motivation to provide an adjustable grip to hold the eye bottle as to prevent the nozzle of the eye bottle fall into patient’s eye as taught by CN ‘185.
Regarding claims 2, and 12, CN ‘216 in view of CN ‘185 discloses wherein the base plate is rectangular (Fig. 1).
Regarding claims 9, and 17, CN ‘216 in view of CN ‘185 discloses wherein the base plate is configured to pivot relative to the pair of prongs.
Regarding claims 10, and 18, CN ‘216 in view of CN ‘185 discloses wherein the base plate is configured to rotate relative to the pair of prongs.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘216 in view CN ‘185 and in further view of WO 2018/204903.
CN ‘216 in view of CN ‘185 fails to disclose wherein the pair of prongs includes a texturized grip.  However, WO ‘903 discloses wherein the grip (27) includes a grip-like texture.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of prongs of CN ‘216 in view of CN ‘185 to include the grip like texture because one would have motivation to provide a better grip for fingers as taught by WO ‘903.

 Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘216 in view of CN ‘185, and in further view of GB 2509618A.
CN ‘216 in view of CN ‘185 fails to disclose wherein the pair of prongs includes coupling ridges extend inward along a face of the pair of prongs, which partially face each other.  However, GB ‘618 discloses wherein the grip (6) includes 4 nibbles.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of prongs of CN ‘216 in view of CN ‘185 to include the nibbles because one would have motivation to provide a better grip onto the eye drop bottle as taught by GB ‘618.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘216 in view of CN ‘185, in further view of WO 2018/204903, and in further view of GB 2509618A.
CN ‘216 in view of CN ‘185 disclose the previous invention failing to disclose wherein the pair of prongs includes a texturized grip.  However, WO ‘903 discloses wherein the grip (27) includes a grip-like texture.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of prongs of CN ‘216 in view of CN ‘185 to include the grip like texture because one would have motivation to provide a better grip for fingers as taught by WO ‘903.
Next, CN ‘216 in view of CN ‘185 fails to disclose wherein the pair of prongs includes coupling ridges extend inward along a face of the pair of prongs, which partially face each other.  However, GB ‘618 discloses wherein the grip (6) includes 4 nibbles.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of prongs of CN ‘216 in view of CN ‘185, and in further view of WO ‘903 to include the nibbles because one would have motivation to provide a better grip onto the eye drop bottle as taught by GB ‘618.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 18, 2022